Examiner’s Comment 
Allowable Subject Matter
Claims 1, 4-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a voltage control circuit, comprising: a sampling sub-circuit and a control sub-circuit, wherein: the control sub-circuit comprises an amplification sub-circuit, a comparison sub-circuit, and an energy storage sub-circuit; the amplification sub-circuit is configured to amplify the first voltage to obtain a second voltage; the comparison sub-circuit is configured to compare the second voltage with a second voltage threshold, output a ground signal to the energy storage sub-circuit if the second voltage is less than the second voltage threshold, and output an input voltage signal to the energy storage sub-circuit if the second voltage is greater than or equal to the second voltage threshold; and-3- the energy storage sub-circuit is configured to step down the input voltage to generate a bootstrap voltage, output the input voltage as the output voltage in an instance in which the ground signal outputted from the comparison sub-circuit is received, and superimpose and output the input voltage and the generated bootstrap voltage as the output voltage in an instance in which the input voltage signal outputted from the comparison sub- circuit is obtained, in combination with all the limitations set forth in claim 1. 	Regarding claim 10, the prior art fails to teach or disclose a voltage control method, applied to a voltage control circuit comprising a sampling sub-circuit and a control sub-circuit, and the voltage control method comprising: wherein the control sub- the control sub-circuit comprises an amplification sub-circuit, a comparison sub-circuit, and an energy storage sub-circuit; the amplification sub-circuit is configured to amplify the first voltage to obtain a second voltage; the comparison sub-circuit is configured to compare the second voltage with a second voltage threshold, output a ground signal to the energy storage sub-circuit if the second voltage is less than the second voltage threshold, and output an input voltage signal to the energy storage sub-circuit if the second voltage is greater . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838